Wade, J.
1. One charged with using obscene and vulgar or profane language in the presence of a female, who heard it, can not successfully defend on the ground that he was unaware of her presence, when it appears that he was in plain view of her, and only a few feet' distant from her, and there was nothing to prevent his seeing her at the time the language was used. Parks v. State, 110 Ga. 761 (36 S. E. 73).
2. Newly discovered evidence which merely seeks to discredit the testimony of a witness will not require the grant of a new trial. Hunt v. State, 81 Ga. 143 (5) (7 S. E. 142); Hardy v. State, 117 Ga. 41 (2) (43 S. E. 434); Corley v. State, 87 Ga. 332 (13 S. E. 556).
3. The evidence amply sustained the verdict, and the judgment of the court below, overruling the motion for a new trial, is affirmed.

Judgment affirmed.


Roan, J., absent.

Accusation of misdemeanor; from city court of Blaekshear— Judge Mitchell. January 8, 1914.
Thomas & Gibbs, for plaintiff in error.
B. F. Memory, solicitor, contra.